PER CURIAM
Appellant argues that the trial court abused its discretion by not granting her a postponement of a show cause hearing and requiring her to proceed with the hearing without an attorney. Appellant also asserts that the show cause orders were improperly presented ex parte to the trial judge. Appellant’s designation of the record includes the trial court file and a one-page excerpt of the transcript from the show cause hearing. Based on the record before us, we are unable to determine whether the trial court abused its discretion.
Affirmed. Costs to respondent, not including attorney fees.